Filed 2/18/22 P. v. Greenberger CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION FOUR



   THE PEOPLE,                                                  B310253

          Plaintiff and Respondent,                             Los Angeles County
                                                                Super. Ct. No. A975989
          v.

   KAREN GREENBERGER,

          Defendant and Appellant.


       APPEAL from an order of the Superior Court of Los
 Angeles County, Curtis B. Rappé, Judge. Affirmed.
       Brad Kaiserman, under appointment by the Court of
 Appeal, for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
 Assistant Attorney General, Susan Sullivan Pithey, Senior
 Assistant Attorney General, Daniel C. Chang and David W.
 Williams, Deputy Attorneys General, for Plaintiff and
 Respondent.
                         INTRODUCTION

       In 1991, a jury convicted defendant and appellant Karen
Greenberger of second-degree murder and aggravated
kidnapping. In 2019, Greenberger filed a petition for
resentencing under Penal Code section 1170.95.1 The trial court
appointed counsel, issued an order to show cause, and held an
evidentiary hearing. It denied Greenberger relief, concluding she
had personally planned the murder and could be convicted under
current law as a direct aider and abettor or as a member of an
uncharged conspiracy. On appeal, Greenberger raises two related
claims. First, she contends that because the jury acquitted her of
first-degree murder, the trial court was collaterally estopped from
finding she could now be convicted of murder as an aider and
abettor or conspirator. Second, she argues that in light of the
jury’s acquittal on her first-degree murder charge, the trial
court’s findings regarding aiding and abetting and conspiracy are
unsupported by substantial evidence. We reject these contentions
and affirm the trial court’s order denying relief.

                 PROCEDURAL BACKGROUND

       As noted above, in 1991 a jury acquitted Greenberger of
first-degree murder but convicted her of second-degree murder
(§ 187, subd. (a)) and aggravated kidnapping resulting in death
(§ 209, subd. (a)). On both counts, the jury found true the
allegation that a principal was armed with a firearm during the
offense (§ 12022, subd. (a)). The court sentenced Greenberger to
life without the possibility of parole for the aggravated

1       All undesignated statutory references are to the Penal
Code.




                                  2
kidnapping and 15 years to life for the murder, but stayed the
sentence on the murder count under section 654. The court also
imposed a one-year enhancement for the firearm allegation on
the kidnapping count and stayed the one-year enhancement on
the murder count.
      In 2019, Greenberger filed a petition for resentencing under
section 1170.95. The trial court appointed counsel, considered
briefing from both parties, and issued an order to show cause.
Following a hearing, the court denied the petition, finding the
prosecution had proven beyond a reasonable doubt Greenberger
was a direct aider and abettor to the murder and conspired to
commit murder.
      Greenberger timely appealed.

                 FACTUAL BACKGROUND
    In its order denying Greenberger’s petition, the trial court
summarized the facts underlying her murder and kidnapping
convictions as follows2:

      Greenberger hired and handsomely paid Mentzer and
      others to kidnap and kill (“do a hit” on) Roy Radin to
      help recover money and cocaine stolen from her by
      Tally Rogers and to further her potential interest in
      the Cotton Club production venture planned between
      Radin and Robert Evans and which she helped
      arrange. The evidence showed she arranged a

2      A much lengthier recitation of the facts appears in our
opinion resolving Greenberger’s direct appeal, People v.
Greenberger (1997) 58 Cal.App.4th 298 (Greenberger). We use the
trial court’s summary because it focuses on the facts relevant to
Greenberger’s section 1170.95 petition.




                                3
fictitious din[n]er date with Radin, on the pretext of
settling their differences, in order to lure him into the
hands of Mentzer and Marti, armed with handguns,
after which they would be driven by Lowe to the
desert murder site. As another part of the overall
plan, she attempted to divert Radin’s personal
assistant, Jonathan Lawson, and lure him to her car
at her Beverly Hills apartment where Mentzer’s
cohorts, Carl John Plzak and Raja Korban, would
kidnap and hold him and stay in contact with
Mentzer, in order to cut off any contact between
Lawson and Radin. That part failed when Lawson
refused to go to her apartment. She had Lowe leave
Radin’s hotel to drive them to the supposed dinner
location. At the same time, she coordinated this plan
with another plan in which Mentzer, Marti, and
Lowe would arrange to [pick up Radin in a
limousine,] have the limousine waylaid en route,
kidnap Radin at gunpoint, and drive to a desert area
where Radin would be interrogated and killed during
which time Greenberger would meet with a boyfriend
Sol Besharat to establish an alibi during which time
she would also make phone calls to solidify that alibi.
During that drive, chauffeured by Lowe, Mentzer and
Mar[t]i, armed with handguns, would enter the car
and hold Radin hostage while Greenberger left in
their car to meet with Plzak and Korban before her
date with Besharat. After leaving the limousine,
Greenberger then met with Plzak and “told Plzak
that ‘they’ grabbed Radin and were on their way to
the desert. [ ] When they departed, Greenberger told
Plzak that she was going to set up an alibi and that
he should not say he had seen her that night.
(Greenberger, supra, at p. 319.) It was during this
time that Radin was murdered. Greenberger made no
attempt to help Radin such as notifying the police.




                           4
        Further she repeatedly lied to Lawson about how she
        and Radin parted company that night en route to the
        dinner date. In preparation for this plan to kidnap
        and kill Radin, [Greenberger] put her house up for
        sale, and sent her son and his nanny to Florida. She
        left town with her cohorts the next day.

                      DISCUSSION
   I.     Governing Law: SB 1437 and Section 1170.95
       The Legislature enacted Senate Bill No. 1437 “to amend
the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f);
accord, § 189, subd. (e); People v. Lewis (2021) 11 Cal.5th 952, 959
(Lewis).)
       SB 1437 also added section 1170.95 to the Penal Code.
(Stats. 2018, ch. 1015, § 4.) This section permits individuals who
were convicted of felony murder or murder under a natural and
probable consequences theory, but who could not be convicted of
murder following SB 1437’s changes to sections 188 and 189, to
petition the sentencing court to vacate the conviction and
resentence on any remaining counts. (§ 1170.95, subd. (a).) A
petition for relief under section 1170.95 must include a
declaration by the petitioner that he or she is eligible for relief
under section 1170.95 based on all the requirements of
subdivision (a), the superior court case number and year of the
petitioner’s conviction, and a request for appointment of counsel,
should the petitioner seek appointment. (§ 1170.95, subd. (b)(1).)




                                 5
       Subdivision (c) of section 1170.95 provides: “The court shall
review the petition and determine if the petitioner has made a
prima facie showing that the petitioner falls within the provisions
of this section. If the petitioner has requested counsel, the court
shall appoint counsel to represent the petitioner. The prosecutor
shall file and serve a response within 60 days of service of the
petition and the petitioner may file and serve a reply within 30
days after the prosecutor response is served. These deadlines
shall be extended for good cause. If the petitioner makes a prima
facie showing that he or she is entitled to relief, the court shall
issue an order to show cause.” Subdivision (c) describes “only a
single prima facie” stage of review. (Lewis, supra, 11 Cal.5th at p.
962.) Under subdivision (c), “a complying petition is filed; the
court appoints counsel, if requested; the issue is briefed; and then
the court makes one . . . prima facie determination.” (Lewis,
supra, at p. 966, fn. omitted.)
       “If the trial court determines that a prima facie showing for
relief has been made, the trial court issues an order to show
cause, and then must hold a hearing ‘to determine whether to
vacate the murder conviction and to recall the sentence and
resentence the petitioner on any remaining counts in the same
manner as if the petitioner had not . . . previously been
sentenced, provided that the new sentence, if any, is not greater
than the initial sentence.’ (§ 1170.95, subd. (d)(1).)” (Lewis, supra,
11 Cal.5th at p. 960.) At the hearing, the parties may rely on the
record of conviction or present “new or additional evidence” to
support their positions, and “the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner . . . . is ineligible for resentencing.” (§ 1170.95, subd.
(d)(3).)




                                  6
   II.    Greenberger’s Collateral Estoppel Argument
      A. Applicable Legal Principles
      Intent to kill for purposes of murder, also known as express
malice, is shown when the assailant either desires the victim’s
death or knows to a substantial certainty that death will occur.
(People v. Smith (2005) 37 Cal.4th 733, 739 (Smith); see § 188,
subd. (a)(1).) Evidence of motive, although not required to
establish intent to kill, is often probative of intent to kill. (Smith,
supra, 37 Cal.4th at p. 741.) Intent to kill may be inferred from
the defendant’s acts and the circumstances of the crime. (Ibid.)
      Guilt as a direct aider and abettor requires: (1) a crime
committed by the direct perpetrator; (2) knowledge of the direct
perpetrator’s intent to commit the crime; (3) intent to assist in
committing the crime; and (4) conduct that in fact assists in
committing the crime. (People v. Perez (2005) 35 Cal.4th 1219,
1225 (Perez).) The defendant must not only know the direct
perpetrator’s intent, he or she must share that intent. (People v.
Beeman (1984) 35 Cal.3d 547, 560.) “Senate Bill 1437 did not
change accomplice liability for murder under direct aiding and
abetting principles. [Citation.]” (People v. Jenkins (2021) 70
Cal.App.5th 924, 931 (Jenkins).) “‘One who directly aids and
abets another who commits murder is thus liable for murder
under the new law just as he or she was liable under the old law.’
[Citation.]” (Ibid.)
      A defendant can be guilty of murder based on an uncharged
conspiracy to commit the murder. (People v. Valdez (2012) 55
Cal.4th 82, 150.) Among the elements the prosecution must prove
for conspiracy to commit murder is the element that the
defendant intended to agree and did agree with the other
participants to commit the murder. (CALCRIM No. 416; People v.




                                  7
Smothers (2021) 66 Cal.App.5th 829, 870 (Smothers).) “The other
elements for an uncharged conspiracy are: (2) at the time of the
agreement, the defendant and the other member(s) of the
conspiracy intended that one or more of them would commit the
crime; (3) the defendant or the other member(s) of the conspiracy
committed an overt act to accomplish the crime; and (4) the overt
act was committed in California. [Citation.]” (Id. at p. 870, fn. 4;
see CALCRIM No. 416.)
       Collateral estoppel “stands for [the] extremely important
principle in our adversary system of justice . . . . that when an
issue of ultimate fact has once been determined by a valid and
final judgment, that issue cannot again be litigated between the
same parties in any future lawsuit.” (Ashe v. Swenson (1970) 397
U.S. 436, 443.) The doctrine of collateral estoppel “is embodied in
the Fifth Amendment guarantee against double jeopardy.” (Id. at
p. 445.)

      B. Analysis
      Greenberger contends that, in light of the jury’s acquittal
on her first-degree murder charge, and in the context of the facts
of her case, the trial court was collaterally estopped from finding
she aided and abetted or conspired to commit murder. Although
Greenberger did not object in the trial court on the grounds she
now raises on appeal, we exercise our discretion to address the
merits of her argument. (See People v. Williams (1998) 17 Cal.4th
148, 161, fn. 6.)3 Turning to the merits, we reject her contention.


3      Because we exercise our discretion to reach the merits of
Greenberger’s argument, we need not address her alternative
contention that counsel was ineffective in failing to object in the
trial court.




                                 8
The trial court instructed the jury using CALJIC No. 8.30. That
instruction allowed the jury to convict Greenberger of murder
based on an express malice theory without a finding of
premeditation.4 Thus, although the jury’s acquittal of
Greenberger’s first-degree murder charge suggests it found she
did not premeditate, the instructions given do not foreclose the
possibility that the jury found Greenberger guilty of second-
degree murder based on a finding of express malice. Indeed, there
is nothing in the record that shows conclusively the jury based its
finding of second-degree murder on the absence of intent to kill.
Because the record does not definitively show the jury rejected
the theory that Greenberger was guilty of express malice second-
degree murder, the trial court was not collaterally estopped from
finding she aided and abetted the murder of Radin with the
intent to kill. (See Jenkins, supra, 70 Cal.App.5th at p. 931;
§ 189, subd. (e)(2) [murder liability may still be imposed on a
person who aided and abetted murder with the intent to kill].)
      Nor was the trial court collaterally estopped from finding
Greenberger conspired to murder Radin. As mentioned above,
that crime has the following elements: (1) the defendant intended
to agree and did agree with the other participants to commit the
murder; “(2) at the time of the agreement, the defendant and the
other member(s) of the conspiracy intended that one or more of
them would commit the [murder]; (3) the defendant or the other



4     The instruction provided: “Murder of the second degree is
the unlawful killing of a human being with malice aforethought
when there is manifested an intention unlawfully to kill a human
being but the evidence is insufficient to establish deliberation and
premeditation.”




                                 9
member(s) of the conspiracy committed an overt act to accomplish
the [murder]; and (4) the overt act was committed in California.
[Citation.]” (Smothers, supra, 66 Cal.App.5th at p. 870 & fn. 4.)
The jury did not make any factual findings at Greenberger’s trial
that precluded the section 1170.95 court from finding these
elements satisfied.5

   III. Greenberger’s Substantial Evidence Argument
      Greenberger next contends that, in light of the jury’s
acquittal on her first-degree murder charge, and in the context of
the facts of her case, the trial court’s findings that she aided and
abetted or conspired to commit murder are unsupported by
substantial evidence. (See People v. Garrison (2021) 73
Cal.App.5th 735, 747 [substantial evidence standard applies to
review of trial court’s factual determination of ineligibility under
section 1170.95].) We disagree—the trial court’s factual findings
are plainly supported by substantial evidence.
      For example, as the trial court recounted in its order, the
prosecution presented ample evidence showing Greenberger
orchestrated a complex plot to kill Radin. She hired the hitmen
and coordinated the actual kidnapping and killing. In other
words, the evidence demonstrated Greenberger (1) aided and
abetted the murder with the intent to kill; and (2) conspired to
commit murder. As discussed above, the record does not
conclusively demonstrate the jury based its finding of second-
degree murder on the absence of intent to kill. We therefore reject


5     Having concluded the trial court’s findings did not violate
collateral estoppel, it follows logically that the court did not
violate principles of double jeopardy or due process.




                                10
Greenberger’s implicit contention that the trial court was barred
from considering evidence that showed aiding and abetting with
intent to kill and conspiracy to commit murder. In sum, the trial
court’s findings are supported by substantial evidence. 6




6      The trial court noted there was a split in authority on what
standard trial courts should apply when making the factual
determination that a defendant is ineligible for section 1170.95
relief, and the court concluded Greenberger was ineligible under
both standards. Effective January 1, 2022, Senate Bill No. 775
(Stats 2021, ch. 551) amended section 1170.95 to resolve the split
in authority. The amended statute clarifies: “A finding that there
is substantial evidence to support a conviction for murder,
attempted murder, or manslaughter is insufficient to prove,
beyond a reasonable doubt, that the petitioner is ineligible for
resentencing.” (§ 1170.95, subd. (d)(3).) The proper inquiry is
whether the prosecution has sustained its burden of proving,
“beyond a reasonable doubt, that the petitioner is guilty of
murder or attempted murder under California law as amended
by the changes to Section 188 or 189 made effective January 1,
2019.” (§ 1170.95, subd. (d)(3).)




                                11
                        DISPOSITION

      The order denying Greenberger’s section 1170.95 petition is
affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               CURREY, J.



We concur:




MANELLA, P.J.




WILLHITE, J.




                               12